NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30065

                Plaintiff-Appellee,             D.C. No. 4:15-cr-06049-EFS-21

 v.
                                                MEMORANDUM*
MIGUEL REYES GARCIA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Edward F. Shea, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Miguel Reyes Garcia appeals from the district court’s judgment and

challenges his guilty-plea conviction and 180-month sentence for conspiracy to

distribute controlled substances, in violation of 21 U.S.C. § 846. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Reyes Garcia’s counsel has filed a brief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Reyes Garcia the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                   19-30065